Citation Nr: 1028041	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before June 6, 
2005, and a rating higher than 30 percent from June 6, 2005, for 
a cold injury of the right foot.  

2.  Entitlement to a rating higher than 20 percent before June 6, 
2005, and a rating higher than 30 percent from June 6, 2005, for 
a cold injury of the left foot.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

In April 2008, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  Before and from June 6, 2005, the cold injury of the right 
foot has been manifested by pain and subjective reports of cold 
sensitivity, and the clinical findings related to the right foot 
showed nail abnormalities, thin skin, and X-ray abnormalities of 
osteoarthritis-like involvement of the first metatarsophalangeal 
joints.  

2.  Before and from June 6, 2005, the cold injury of the left 
foot has been manifested by pain and subjective reports of cold 
sensitivity, and the clinical findings related to the right foot 
showed nail abnormalities, thin skin, and X-ray abnormalities of 
osteoarthritis-like involvement of the first metatarsophalangeal 
joints.  







CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating before June 6, 2005, for 
cold injury of the right foot, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7122 (2009).

2.  The criteria for a rating higher than 30 percent from June 6, 
2005, for cold injury of the right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2009).

3.  The criteria for a 30 percent rating before June 6, 2005, for 
cold injury of the left foot, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7122 (2009).

4.  The criteria for a rating higher than 30 percent from June 6, 
2005, for cold injury of the right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type 2, and Type Three, 
respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in May 2004, June 2004, and May 2008.  The Veteran 
was notified of the evidence needed to substantiate the claims 
for a higher rating, namely, evidence to show that the 
disabilities were worse and the effect the disabilities had on 
employment.  The Veteran was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.






As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated as evidenced 
by the May 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the pertinent VA records.  
The Veteran has not identified any additional records for the RO 
to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in May 2003, May 2004, November 
2005, and September 2008, specifically to evaluate the nature and 
severity of the conditions at issue.  There is no evidence in the 
record dated subsequent to the September 2008 VA examination that 
shows a material change in the conditions to warrant a 
reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Higher Schedular Ratings

In a June 2003 rating decision, the RO granted service connection 
for cold injury of the right foot and cold injury of the left 
foot, assigning a noncompensable evaluation for each disability 
effective from January 2003.  

In April 2004, the Veteran filed the current claim for increase. 
Based on VA records and a VA examination, the RO in a January 
2005 rating decision granted a 20 percent rating for each foot.  
In May 2005, the Veteran expressed his disagreement with the 
ratings.  In a March 2006 statement, he argued that he met the 
criteria for a 30 percent rating, namely, pain, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-rays abnormalities.  

The service-connected cold injury of the right foot is evaluated 
as 20 percent disabling before June 6, 2005, and 30 percent 
disabling from June 6, 2005, under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.

The service-connected cold injury of the left foot is evaluated 
as 20 percent disabling before June 6, 2005, and 30 percent 
disabling from June 6, 2005, under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.

Under Diagnostic Code 7122, the criteria for the 20 percent 
rating are arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The criteria for a maximum 30 percent rating 
are arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

There are no other rating criteria by which the Veteran would be 
more appropriately evaluated in terms of his cold injuries of the 
feet.  








Rating Higher than 20 Percent Before June 6, 2005

At the time of a VA examination in May 2003, X-rays revealed a 
moderate hallux valgus deformity in the first metatarsophalangeal 
joints of both feet with some adjacent soft tissue swelling in 
the medial aspect of the metaphalangeal joints of both feet.  It 
was also reported that the Veteran was having recurrent fungal 
infections of the toe nails of the feet.  On examination, he was 
neurologically intact.  

On VA records in October 2003, December 2003, and March 2004, the 
Veteran presented with various complaints to include numbness and 
pain in both feet since the initial injury in service.  He 
reported that his symptoms were very bad at night and worse in 
winter. He took medication for pain, and it was noted that he had 
bilateral hallux valgus.  He also was observed to have dry, 
peeling, cracking skin.  His toenails were yellow, but skin 
color, deep tendon reflexes, vibratory sensation, and muscle 
strength were all within normal limits.  

At the time of a VA examination in May 2004, the Veteran 
complained of recurrent fungal infections, breakdown of frostbite 
scars, changes in skin color, disturbances of nail growth, edema 
of the injured part, skin thinning, and joint pain and stiffness.  
The Veteran also reported his cold injury symptoms were constant, 
and that he took medication for them.  He indicated causalgia and 
burning in the feet particularly while standing, dull pain in the 
feet mostly while standing, and sharp pain in the feet occurring 
particularly while walking.  He also stated that he wore multiple 
layers of socks, avoided the cold, and elevated his feet.  

On examination of the feet, there were findings of onychomycosis, 
dystrophic nails, thin skin, and absence of hair.  There was no 
evidence of tissue loss, or hypopigmentation or 
hyperpigmentation.  Peripheral pulses were all 2+, and motor and 
sensory examination was within normal limits.  X-rays of both 
feet revealed hypertrophy and cystic changes in the first 
metatarsal heads.  The diagnosis was cold injury of the feet with 
residual sequelae consisting of nail changes, chronic fungal 
infections, hair loss, and osteoarthritis-like involvement of the 
first metatarsal phalanx.

In light of the foregoing evidence, the Board finds that the 
severity of the Veteran's disability picture is such that a 30 
percent rating is warranted under Diagnostic Code 7122 for each 
foot.  As described above, there is evidence of pain, nail 
abnormalities, and X-ray abnormalities.  The Veteran has also 
complained of cold sensitivity.  While there was no objective 
evidence of tissue loss, there was thinning of the skin and also 
little if any hair growth evident.  Nail abnormalities in the 
form of chronic fungal infection (onychomycosis) were 
consistently noted.  While there was no objective evidence of 
impaired sensation of the feet or color changes, X-rays of the 
feet revealed osteoarthritis-like involvement of the first 
metatarsophalangeal joints, which in some records was 
characterized as a moderate hallux valgus deformity.  Given this 
disability picture involving both feet, the Board concludes that 
the criteria for a higher rating have been satisfied.  

As 30 percent is the maximum allowable rating under the 
applicable schedular rating criteria, a higher rating is not in 
order for the period before June 6, 2005.  The Board notes that 
Note (1) under Code 7122 provides that amputations of fingers or 
toes and other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's phenomenon, 
muscle atrophy, etc., are to be separately rated unless they are 
used to support an evaluation under Code 7122.  

In this case, the evidence does not show either amputations or 
disabilities that are residual effects of the cold injury of both 
feet, other than bunions which are already separately evaluated, 
that have not already been considered in evaluating the Veteran's 
cold injury disabilities as 30 percent disabling.  

Rating Higher than 30 Percent Beginning June 6, 2005

As previously noted, a 30 percent rating is the highest schedular 
evaluation available under the applicable code, Diagnostic Code 
7122.  Thus, for the period from June 6, 2005, a schedular rating 
higher than 30 percent is not warranted.




Further, in reference to Note (1) under Code 7122, for the period 
from June 6, 2005 the evidence does not show either amputations 
or disabilities that are residual effects of the cold injury of 
both feet that have not already been considered in evaluating the 
Veteran's cold injury disabilities as 30 percent disabling.  One 
of the VA examiners in September 2008 indicated that the Veteran 
had residual bunions, but the RO in an October 2008 rating 
decision granted service connection for the bunions and assigned 
an evaluation separate from the cold injuries of the feet.   

Consideration has been given to "staged ratings" for the 
conditions over the period covered in this appeal.  The Board 
concludes that clinical findings have shown that the Veteran's 
cold injuries of the feet met the criteria for a 30 percent 
rating for each foot, for the period before and from June 6, 
2005.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).




As the rating criteria for each of the disabilities reasonably 
describe the Veteran's disability level, the disability picture 
is contemplated by the Rating Schedule.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

A 30 percent rating before June 6, 2005, for cold injury of the 
right foot, is granted, subject to the governing law and 
regulations awarding monetary benefits. 

A rating higher than 30 percent from June 6, 2005, for a cold 
injury of the right foot, is denied.    

A 30 percent rating before June 6, 2005, for cold injury of the 
left foot, is granted, .subject to the governing law and 
regulations awarding monetary benefits.  

A rating higher than 30 percent from June 6, 2005, for a cold 
injury of the left foot, is denied.    



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


